 



EXHIBIT 10.134
AMENDMENT NO. 1
TO THE
NACCO MATERIALS HANDLING GROUP, INC.
UNFUNDED BENEFIT PLAN
(AS AMENDED AND RESTATED AS OF JANUARY 1, 2005)
     NACCO Materials Handling Group, Inc. hereby adopts this Amendment No. 1 to
the NACCO Materials Handling Group, Inc. Unfunded Benefit Plan (As Amended and
Restated as of January 1, 2005), effective as of January 1, 2006. Words and
phrases used herein with initial capital letters that are defined in the Plan
are used herein as so defined.
Section 1
     The first sentence of Section 5.1(a) of the Plan is hereby amended in its
entirety to read as follows:
     “Subject to Subsection (b) and Section 5.4, at the end of each calendar
month during a Plan Year, the Excess Profit Sharing Sub-Account, Basic Excess
Deferral Sub-Account, Basic Excess 401(k) Sub-Account and Basic Excess Matching
Sub-Account of each Participant shall be credited with an amount determined by
multiplying such Participant’s average Sub-Account balance during such month by
the blended rate earned during the prior month by the Fixed Income Fund.”
Section 2
     The first sentence of Section 5.2(a) of the Plan is hereby amended in its
entirety to read as follows:
     “Subject to Section 5.4, at the end of each calendar month during a Plan
Year, the Additional Excess Deferral Sub-Account, Additional Excess 401(k)
Sub-Account and Yale Short-Term Deferral Sub-Account of each Participant shall
be credited with an amount determined by multiplying such Participant’s average
Sub-Account balance during such month by the blended rate earned during the
prior month by the Fixed Income Fund.”
          EXECUTED this 6th day of December, 2006.

            NACCO MATERIALS HANDLING
GROUP, INC.
      By:   /s/ Charles Bittenbender         Title: Assistant Secretary         
   

1